DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/14/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "said active material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “said active material” will be interpreted as “an active material”.  Further, claims 18-20 are rejected since they depend from claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2017/0133662) in view of Chen et al. (US 2013/0260246).
Regarding claims 1 and 3, Cui et al. discloses in Figs 1-64, a battery, the battery (ref 100) comprising: an at least one cathode (ref 102); an at least one anode (ref 106), the at least one anode (ref 106) having a lithiophilic fiber framework ([0075], [0084]); an at least one separator ([0114], [0145]) in contact with said at least one cathode (ref 102) and said at least one anode (ref 106); and a melt infused lithium foil ([0111], [0181], [0186]) disposed therein the fiber framework ([0075], [0084]); wherein the fiber framework ([0075], [0084]), in conjunction with the melt infused lithium foil ([0111], [0181], [0186]) forms a solid electrolyte ([0077], [0103]) capable of receiving a lithium metal deposit ([0077], [0103], [0111], [0181], [0186]).
Cui et al. does not explicitly disclose a current collector in the cathode nor the lithium foil acts as a current collector in the anode.
Chen et al. discloses in Figs 1-4, a lithium ion battery (Abstract) including a solid electrolyte ([0061]) and positive and negative electrodes each with current collectors therein ([0051], [0054]).  This configuration enhances electrode structural integrity ([0055]).
Chen et al. and Cui et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the collectors disclosed by Chen et al. into the battery electrodes of Cui et al. to enhance overall electrode and battery structural integrity.

Regarding claim 4, modified Cui et al. discloses all of the claim limitations as set forth above and also discloses the lithiophilic fiber framework comprises a polymer mat ([0075]).

Regarding claim 5, modified Cui et al. discloses all of the claim limitations as set forth above and also discloses the fiber mat is formed via electrospinning ([0045]-[0046]). Further, regarding limitations recited in claim 5, which are directed to method of making said fiber mat (e.g. “formed via electrospinning”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).

Regarding claim 6, modified Cui et al. discloses all of the claim limitations as set forth above and also discloses the at least one separator is solid ([0114], [0145]).

Regarding claim 7, modified Cui et al. discloses all of the claim limitations as set forth above and also discloses the lithiophilic fiber framework ([0075], [0084]) further comprises a fibrous material having a lithiophilic surface coating deposited thereon ([0150], [0170]).

Regarding claim 8, modified Cui et al. discloses all of the claim limitations as set forth above and also discloses the lithiophilic surface coating is an at least an oxide ([0150], [0170]).

Regarding claim 9, modified Cui et al. discloses all of the claim limitations as set forth above and also discloses the oxide is ZnO ([0150], [0170]).

Regarding claim 10, modified Cui et al. discloses all of the claim limitations as set forth above.  While modified Cui et al. does not explicitly disclose changing the open cavity has a volume of at least 70% of the lithiophilic framework, the change in the volume of the lithiophilic framework is not considered to confer patentability to the claims.  Cui et al. (see [0075], [0091]) teaches that it was known in the art at the time of filing the invention that varying the amount of lithium will vary the electrical performance characteristics of the battery.  Therefore the electrical performance characteristics of the battery is a variable that can be modified, among others, by varying the volume/amount of the lithiophilic framework.  For that reason, the volume/amount of the lithiophilic framework, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the volume of the lithiophilic framework cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the volume of the lithiophilic framework in the electrode of modified Cui et al. to obtain the desired electrical performance characteristics of the battery (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 11, modified Cui et al. discloses all of the claim limitations as set forth above and also discloses the lithiophilic fiber framework ([0075], [0084]) is formed from a polymer fiber ([0075]).

Regarding claim 12, modified Cui et al. discloses all of the claim limitations as set forth above and also discloses a group of fibers ([0075]) having a diameter less than 0.5 microns ([0191]), but does not explicitly disclose the length (greater than 1mm), coating thickness (approx. 10 nm), porosity (greater than 70%) or thickness (approx. 86 microns) of mat as set forth in claim.  However, the change in the aforementioned fiber group mat dimensions/porosity/thickness is not considered to confer patentability to the claims.  Cui et al. (see [0075]-[0078], [0158], [0191], [0213]-[0214]) teaches that it was known in the art at the time of the invention that varying fiber group mat dimensions will vary the electrical performance of the battery.  Therefore the electrical performance of the battery is a variable that can be modified, among others, by varying the fiber group mat dimensions.  For that reason, the fiber group mat dimensions would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the fiber group mat dimensions cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the fiber group mat dimensions in the battery electrodes of modified Cui et al. to obtain the desired battery electrical performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 13, modified Cui et al. discloses all of the claim limitations as set forth above and also discloses the battery (ref 100) is a lithium ion solid state battery ([0077], [0103]) and said at least one anode (ref 106) and said at least one cathode (ref 102) contain no liquid electrolyte ([0077], [0103], solid electrolyte embodiment disclosed).

Regarding claim 14, modified Cui et al. discloses all of the claim limitations as set forth above and also discloses the lithiophilic fiber framework is solid ([0077], [0084]).

Regarding claim 16, modified Cui et al. discloses a battery (ref 100) comprising: an at least one of the anode (ref 106) as set forth above; an at least one cathode (ref 102); and a solid separator ([0114], [0145]) in contact with said at least one anode (ref 106) as set forth above and said cathode (ref 102).

Regarding claim 17, modified Cui et al. discloses all of the claim limitations as set forth above and also discloses the anode (ref 106) further comprises a melt infused lithium foil disposed therein an active material ([0111], [0150], [0181], [0186], [0075]).

Regarding claim 19, modified Cui et al. discloses all of the claim limitations as set forth above and also discloses the active material is a polymer fiber framework ([0075], [0084]).

Regarding claim 20, modified Cui et al. discloses all of the claim limitations as set forth above and also discloses the active material ([0075], [0084]) is a polymer fiber framework ([0075], [0084]) having a lithiophilic coating thereon ([0150], [0170]).

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2017/0133662) in view of Chen et al. (US 2013/0260246) as applied to claims 1 and 17 above, and further in view of Fu et al. (WO 2018/183771).
Regarding claims 2 and 18, modified Cui et al. discloses all of the claim limitations as set forth above but does not explicitly disclose a ceramic fiber framework.
Fu et al. discloses a battery (Abstract) including an electrode comprising a ceramic fiber as an electrode material ([0229]).  This configuration enhances performance and strength of the electrode ([0229]).
Fu et al. and Cui et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the ceramic fiber disclosed by Fu et al. into the battery electrodes of Cui et al. to enhance overall battery strength and performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725